EXHIBIT 11 AMERICAN SAFETY INSURANCE HOLDINGS, LTD. COMPUTATION OF EARNINGS PER SHARE (dollars in thousands except per share data) For the Years Ended December 31, Basic: Earnings available to common Shareholders $ $ $ Weighted average common shares outstanding Basic earnings per common share $ $ $ Diluted: Earnings available to common Shareholders $ $ $ Weighted average common shares outstanding Weighted average common shares attributable to stock options and restricted stock Total weighted average common shares Diluted earnings per common share $ $ $
